Case: 18-11130       Document: 00515002846         Page: 1     Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                     No. 18-11130                             FILED
                                   Summary Calendar                       June 19, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

AHMAD DARNELL DENSON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-23-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Ahmad Darnell Denson pleaded guilty to possession of a firearm by a
convicted felon, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to 84-
months’ imprisonment and three years of supervised release. As part of its
judgment, the district court imposed a standard condition of supervised release
that requires Denson to “permit a probation officer to visit [him] at any time
at home or elsewhere”.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-11130     Document: 00515002846     Page: 2   Date Filed: 06/19/2019


                                  No. 18-11130

      Denson challenges the constitutionality of § 922(g), the sufficiency of his
factual basis offered in support of his guilty plea, and the constitutionality of
the above-described condition of supervised release. Because Denson did not
raise these issues in district court, review is only for plain error. E.g., United
States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012).
      Under that standard, Denson must show a forfeited plain (clear or
obvious) error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he makes that showing, we have the discretion to
correct such reversible plain error, but generally should do so only if it
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings”. Id.
      Denson contends the court plainly erred by accepting the factual basis
offered in support of his guilty plea. He asserts: § 922(g) does not permit
prosecutions for the possession of firearms that traveled in interstate
commerce in the distant past; and, if § 922(g) does allow such convictions, it is
unconstitutional. He further contends the statute requires the Government to
prove he knew: he possessed a firearm; he was a felon; and the firearm was
in, or affecting, interstate commerce.
      As Denson concedes, these contentions are foreclosed by our court’s
precedent. See United States v. Alcantar, 733 F.3d 143, 145–46 (5th Cir. 2013)
(rejecting assertion that National Federation of Independent Business v.
Sebelius, 567 U.S. 519 (2012), affected our prior jurisprudence rejecting
challenges to constitutionality of § 922(g)(1)); United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001) (upholding constitutionality of § 922(g) under
Commerce Clause); United States v. Dancy, 861 F.2d 77, 81–82 (5th Cir. 1988)
(holding § 922(g)(1) conviction requires proof defendant knew he possessed a
firearm, but does not require proof he knew it had an interstate nexus); see also



                                         2
    Case: 18-11130    Document: 00515002846     Page: 3   Date Filed: 06/19/2019


                                 No. 18-11130

United States v. Rose, 587 F.3d 695, 705–06 (5th Cir. 2009) (determining Dancy
remains good law after Flores-Figueroa v. United States, 556 U.S. 646 (2009)).
Therefore, the court did not plainly err by accepting Denson’s factual basis.
      Denson contends the above-quoted condition of supervised release is
“unreasonable under the Fourth Amendment, [un]constitutionally overbroad
and vague, statutorily unreasonable, and a greater deprivation of liberty than
is reasonably necessary”, and at least requires the district court to explain the
reasons for its imposition. Our court, however, “ordinarily do[es] not find plain
error when [it has] not previously addressed an issue”. United States v. Evans,
587 F.3d 667, 671 (5th Cir. 2009) (internal quotation marks and citation
omitted). To that end, we have declined to find plain-sentencing error where,
inter alia, “this court’s law was unsettled”. United States v. Garcia-Rodriguez,
415 F.3d 452, 456 (5th Cir. 2005); see also United States v. Palmer, 456 F.3d
484, 491 (5th Cir. 2006) (“A ‘plain’ error is one which is clear under current
law.”). As a result, and because it had not previously addressed the issue, our
court recently held imposition of the same condition challenged in this appeal
was not plain error. United States v. Cabello, 916 F.3d 543, 544 (5th Cir. 2019).
      AFFIRMED.




                                       3